Citation Nr: 1627483	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  08-19 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left ankle.  

2.  Entitlement to an initial disability rating in excess of 10 percent degenerative joint disease of the right ankle.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 2003 to May 2006.    This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO); which granted service connection for degenerative joint disease of each ankle, rated 10 percent disabling effective June 1, 2006.     

In April 2012, April 2014, and January 2016 the Board remanded the appeal for further development.


FINDINGS OF FACT

1. Degenerative joint disease of the left ankle has been manifested by marked limitation of motion without ankylosis, malunion of the os calcis or astragalus, astragalectomy, or loss of use of the foot.

2. Degenerative joint disease of the right ankle has been manifested by marked limitation of motion, without marked limitation of motion, ankylosis, malunion of the os calcis or astragalus, astragalectomy, or loss of use of the foot.


CONCLUSION OF LAW

1.  The criteria for a disability rating of 10 percent for degenerative joint disease of the left ankle have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5271 (2015).

2.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the right ankle have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants of what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

This appeal deals with the initial ratings assigned following the grants of service connection.  Further VCAA notice is not required with regard to the downstream issues in this appeal.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006); see also 38 C.F.R. § 3.159(b)(3)(i) (2015).

VA has made reasonable efforts to obtain adequately identified records.  The information and evidence associated with the claims file includes the Veteran's service treatment records, service personnel records, and the Veteran's statements.  The Board has also obtained VA treatment records and VA examination reports and opinions from January 2007, May 2012, July 2014, and March 2015.  Deficiencies in the earlier examination reports were cured by subsequent reports and addendums.  The reports contain all needed reports.  Therefore the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  

The Board's April 2012 remand directed that the Veteran be afforded a VA examination to determine the current level of disability due to the service-connected degenerative joint disease of both ankles.  The Veteran was afforded a VA examination in May 2012.  

The case was remanded in April 2014 so that an addendum opinion could be obtained to the May 2012 ankle examination.  The Veteran was afforded a VA examination July 2014, and an addendum opinion was rendered in March 2015. 

The Board's January 2016 remand directed that the AOJ specifically review the July 2014 VA ankle examination, and readjudicate the claims in light of this additional evidence.  If any benefit sought was not granted, the Veteran and his representative were to be furnished with a SSOC.  The AOJ conducted a review of the July 2014 VA examination, and readjudicated the appeals in a January 2016 SSOC. 

Accordingly, the requirements of the April 2012, April 2014, and January 2016, remands were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

II. Initial Ratings

A.  Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). See 38 C.F.R. Part 4 (2015). Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). 

Individual disabilities are assigned separate diagnostic codes. 38 C.F.R. § 4.27 (2015). When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 (2015). In addition, consideration must be given to increased evaluations under other potentially applicable diagnostic codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Functional impairment is to be evaluated on the basis of lack of usefulness, and the effects of the disability upon the veteran's ordinary activities and conditions of daily life, including employment. 38 C.F.R. § 4.10 (2015); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2015). The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 262  (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

The Veteran contends that his degenerative joint disease of the left ankle is more severe than what is reflected by the 10 percent rating, and that his degenerative joint disease of the right ankle is more severe than what is reflected by the 10 percent rating.   The Veteran's left ankle is rated under Diagnostic Code 5010-5271, and the right ankle is rated under Diagnostic Code 5271.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2015). Diagnostic Code 5010 refers to traumatic arthritis, while Diagnostic Code 5271 pertains to the ankle. 

Staged ratings are for consideration in the case of an initial rating to determine compensate for variations in the disability since the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under DC 5010, traumatic arthritis is rated under the same criteria as degenerative arthritis, DC 5003. See 38 C.F.R. § 4.71a. Under DC 5003, degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion. In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. If there are no incapacitating exacerbations, a 10 percent rating is assigned. Id. Painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, even though there is no actual limitation of motion. Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 (2014).

An ankle disability is rated under Diagnostic Code 5271 on limitation of motion. A 10 percent evaluation is assigned where the limitation of motion is "moderate." A 20 percent evaluation is assigned where the limitation of motion is "marked." A 20 percent disability rating is the highest possible schedular rating under Diagnostic Code 5271. 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015). Higher disability ratings of 30 and 40 percent are possible under Diagnostic Code 5270 with evidence of ankylosis. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Normal range of motion for the ankle is plantar flexion from 0 to 45 degrees and dorsiflexion from 0 to 20 degrees. See 38 C.F.R. § 4.71a, Plate II (2015). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. However, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment. Mitchell, 25 Vet. App. at 33 and 43. Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

However, these provisions are not for consideration where, as in this case, the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

B. Factual Background and Analysis

The Veteran sustained injuries to his bilateral ankles during service.  On examination in March 2006, the Veteran had right ankle pain and swelling with a history of right ankle sprains.  He had arthroscopic surgery during service.  His right ankle had stable anterior drawer, with no hyperlaxity with inversion or eversion.  He had 20 degrees of dorsiflexion, 35 degrees of plantar flexion with some mild pain at the extreme range of motion.   His skin was intact, and he was neurvascularly intact.  A diagnosis of right ankle anterolateral impingement and chronic ankle pain was made.  The service treatment records also reveal the Veteran sustained a left ankle sprain during service as well.   

In January 2007 the Veteran underwent a VA examination.  He had pain, and flare ups of pain that occurred 2 to 3 times weekly, and reported taking Motrin and Naproxen to treat his pain symptoms.  During a flare up of pain, he reported a 50 percent decrease in functional capacity.  He had giving way or instability, locking, and swelling, but no evidence of warmth or redness.  The effect on his occupation was that his job activities were restricted because of his ankle pain.  He reported a change in his job description as it was necessary to accommodate his ankle disability.  He had not lost any days of work due to his ankle condition.  He could stand for up to 2 hours, and walk up to a mile.  There were no neurologic symptoms.  

On range of motion testing his right ankle had no evidence of deformity, crepitation or instability; however there was evidence of tenderness.  There was no evidence of deformity, tenderness, crepitation or instability of the left ankle.  Right ankle dorsiflexion was 0 to 5 degrees, with pain at 5 degrees; plantar flexion was 0 to 40 degrees, with pain at 40 degrees.  Left ankle dorsiflexion was 0 to 10 degrees, and plantar flexion was 0 to 45 degrees, with no evidence of painful motion.  There was no evidence of valgus or varus, or of additional loss of motion on repetitive use of the joint due to pain, fatigue, weakness, or lack of endurance.

In August 2007, the Veteran filed a notice of disagreement, stating that he walked with a cane to ease pain in his ankles, and could not stand for prolonged periods without pain and swelling.  He also reported that his employer had had to make special arrangements so that he could sit for intervals while performing job duties, and there were certain jobs he was not able to pursue because of his ankle disabilities.   He also reported flare ups of pain, and that due to his ankle condition he could not participate in outdoor activities.  

In May 2012 the Veteran was afforded a VA examination.  He reported that both ankles hurt on a constant basis.  The right ankle appeared deformed.  The Veteran reported that walking and squatting were painful; and he experienced ankle stiffness in the morning and following inactivity.  He reported his right ankle had a sensation of giving way.  He reported a 100 percent reduction in loss of motion during a flare-up.  

Right ankle plantar flexion was to 45 degrees with objective evidence of pain beginning at 35 degrees, dorsiflexion was to 20 degrees, with objective evidence of pain beginning at 10 degrees.  Left ankle plantar flexion was to 45 degrees with no evidence of painful motion, and dorsiflexion was to 20 degrees, with no evidence of painful motion.  The Veteran did not have additional limitation in motion of either rankle following repetitive use testing.  

With regard to functional loss, and functional impairment, the right ankle had pain on movement and deformity, and both ankles had interference with sitting, standing and weight bearing.  The right ankle had tenderness and pain on palpation of the joints and soft tissue.  Both the anterior drawer test and talar tilt test were normal, with no evidence of laxity.  Neither ankle had evidence of ankylosis of the ankle, subtalar or the tarsal joint.  

There was no evidence of shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneous, or talus, or of a talectomy.  He reported using a cane on an occasional basis.  X-rays from 2010 were reviewed which showed old trauma at the inferior aspect of the medial and lateral malleolus, of both the right and left ankle.  Due to his ankle conditions, there was no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The Veteran had not missed any time from work due to his bilateral ankle condition. 

In July 2014 the Veteran underwent a VA examination.  He was assessed as having degenerative joint disease of the bilateral ankles.  The Veteran reported bilateral ankle pain on a daily basis that was aggravated by walking and squatting.  His pain is alleviated momentarily by popping either ankle.  He complained of intermittent locking episodes and giving way in the right ankle.  He reported intermittent swelling in both ankles, and that flare-ups of pain limit his walking. 

On initial range of motion testing, his right ankle plantar flexion was greater than 45 degrees, with pain at 45 degrees or greater, dorsiflexion to 15 degrees with pain at 15 degrees.  Left ankle plantar flexion was to 45 degrees with evidence of painful motion at 45 degrees, and dorsiflexion to 20 degrees, with evidence of painful motion at 20 degrees.  The Veteran did not have additional limitation in range of motion of the ankle following repetitive-use testing.  With regard to functional loss and functional impairment, the Veteran had less movement than normal and pain on movement of the right ankle, and disturbance of locomotion and interference with sitting, standing and weight bearing of both ankles.  Both ankles had localized tenderness and pain on palpation of the joints and soft tissue.  Ankle plantar flexion and dorsiflexion of both ankles had normal strength.  

There was no evidence of laxity, in either the anterior drawer test or talar tilt test, for either ankle.  The Veteran did not have ankylosis of the ankle, subtalar or tarsal joint.  The Veteran did not have shin splints, stress fractures, tendonitis, tendon rupture, malunion of the calcaneous, or talus, or a talectomy.  He reported using a right ankle lace up brace and ACE wrap on an occasional basis.  There was no functional impairment of either ankle such that no function remained other than that which would be equally well served by an amputation with prosthesis.  The Veteran reported that his job at a cable manufacturing company was sedentary so the ankle pain did not interfere with his job.  He reported taking a pay cut to do his current job because the previous job required prolonged standing and climbing ladders.  

With regard to "Mitchell criteria," the examiner noted that pain, weakness, fatigability or incoordination, significantly limited functional ability during a flare-up, and following repeated use of the joint.  The examiner stated that it was not possible without resorting to mere speculation to estimate either loss of range of motion or to describe the loss of function, because there was no conceptual or empirical basis for making such a determination without directly observing function under those conditions.  

An addendum opinion was rendered March 2015.  The examiner opined that the reason that the Veteran would not be equally well served by amputation at the ankles, because despite the problems and deformity, both ankles are still functional and the Veteran has not missed time from work.  The examiner noted pain could be the same or worse with an amputation.   

Analysis

While the ranges of motion reported on examinations have been only mildly or moderately reduced; the Veteran has provided competent reports of significant limitation during flare-ups.  While the most recent examiner professed an inability to quantify the limitations during flare-ups, the examiner reported significant.  The examiner's findings lend credibility to the Veteran's reports.  Accordingly the evidence supports a finding that there is significant limitation during flare-ups that most closely approximates marked limitation.  Accordingly, a 20 percent rating is granted for limitation of motion in each ankle.  This level of disability has been reported throughout the period since the effective date of service connection and the 20 percent ratings had been warranted since the effective date of service connection.  DC 527.

The Board has also considered the applicability of other, potentially applicable diagnostic criteria for rating the Veteran's left and right ankle disabilities, but finds that no higher rating is assignable under any other diagnostic code. There is no evidence of actual ankylosis in the left or right ankle, or its equivalent.  Although the Veteran has reported a complete loss of motion during flare-ups; the provisions of 38 C.F.R. §§ 4.40, 4.45 are not applicable to ratings based on ankylosis.  Johnston. An increased or separate rating is; therefore, not warranted under DCs 5270 or 5272.   Also, as there is no evidence that the service-connected disabilities are manifested by malunion of the os calcis or astragalus, or astragalectomy.   There is no record of astragalectomy and diagnostic testing has not been interpreted as showing malunion, os calcis or astragalus.  Therefore, DCs 5273 and 5274, respectively, could not serve as the basis for separate or higher ratings. See 38 C.F.R. § 4.71a. 

The most recent VA examiner provided an opinion with supportive rationale; explaining that the Veteran would not be equally well served by amputation with prosthetic appliance in place.  Hence, a rating for loss of use of the foot is not warranted.  Cf. 38 C.F.R. § 4.63, 4.71a; Diagnostic Code 5284 (2015).  Further, the left and right ankle DJD, have not been shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id.  

Here, the Veteran's left ankle DJD, and right ankle DJD, are manifested by limitation of motion and associated functional factors that are addressed in the rating schedule.   There are no additional symptoms of the Veteran's left ankle DJD, or right ankle DJD, that are not addressed by the rating schedule.  Although the Veteran has reported the need for a job change and special accommodations because of the ankle disabilities; the rating schedule is intended to compensate for considerable time lost from work and reductions in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Accordingly, referral of this case for consideration of an extra-schedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  In the instant case, the Veteran is only service connected for the ankle disabilities.  As just discussed referral of these disabilities for consideration of individual extraschedular ratings is not warranted.  There is no indication that the combined rating for those disabilities is inadequate.
Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the initial rating.  In the instant case, though the Veteran has reported ongoing employment and there is no evidence that this employment is marginal.  Because there is no evidence of unemployability, the issue of a TDIU has not been raised.   Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 10 percent for left ankle DJD, or 10 percent for right ankle DJD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An initial rating of 20 percent for degenerative joint disease of the left ankle from the effective date of service connection is granted.  

An initial rating of 20 percent for degenerative joint disease of the right ankle from the effective date of service connection is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


